 

COMMUNITY BANK-WHEATON/GLEN ELLYN

DIRECTORS DEFERRED COMPENSATION AGREEMENT

 

THIS AGREEMENT made and entered into [Date], by and between Community
Bank-Wheaton/Glen Ellyn, a Banking Corporation incorporated under the laws of
Illinois (hereinafter referred to as “the Bank”) and [NAME] (hereinafter
referred to as “the Director”):

 

WHEREAS, the Bank and the Director wish to enter into an agreement relating to
the Director’s services to the Bank upon the terms and conditions herein set
forth; and

 

WHEREAS, the Bank and Director have agreed to amend this Agreement for purposes
of complying with Section 409A of the Internal Revenue Code of 1986, as amended,
effective as of January 1, 2005.

 

NOW, THEREFORE, in consideration of the payments herein provided and of mutual
agreements contained herein, the parties hereto agree as follows:

 

1.            DIRECTORS SERVICES

 

So long as she shall continue to be a director of the Bank, the Director shall
devote her best efforts to the performance of his duties as member of the Board
of Directors and of any of its committees to which she is appointed.

 

2.            FEES

 

The fees covered under this Agreement shall be any and all amounts paid to the
Director for his services as a director, including but not limited to annual
fees, meeting fees, and committee fees. The fees covered under this Agreement
shall be credited to the Director in the manner and on the terms and conditions
specified in Section 4 subject to the election requirement of Section 3.

 

3.            ELECTION OF DEFERRED COMPENSATION

 

3.1            Timing of Election; Deferral Amount. The Director shall make a
deferral election under this Agreement by filing with the Bank a signed Deferral
Election Form within the deadlines established by the Bank, provided that,
except as provided below, in no event shall such an election be made after the
last day of the calendar year preceding the calendar year in which the services
giving rise to the fees to be deferred are to be performed. The Director may
elect to defer up to one hundred (100) percent of fees expected to be earned
during a calendar year.

 

3.2           First Year of Eligibility; Deferral of Bonuses. Notwithstanding
Section 3.1 of this Agreement, if and to the extent permitted by the Bank, in
the case of the first calendar year in which the Director becomes eligible to
participate under this Agreement, the Director may make a deferral election at
times other than those permitted above, provided that such election is made no
later than thirty (30) days after the date the Director becomes eligible to
participate under this Agreement. Such election will apply only with respect to
Fees attributable to services performed after the date the election is made.

 

3.3           Election Changes. The Director may not change his deferral
election that is in effect for a calendar year, unless permitted by the Bank in
compliance with Section 409A of the Code.

 

 

 

 

3.4           Validity of Elections. The Bank reserves the right to determine
the validity of all deferral elections made under this Agreement in accordance
with the requirements of applicable law, including Section 409A of the Code. If
the Bank, in its sole discretion, determines that an election is not valid under
applicable law, the Bank may treat the deferral election as null and void, and
cause the Bank to pay fees to the affected Director without regard to the
Director’s deferral election. By way of example and not limitation, if the Bank
determines that a deferral election should have been made at a time that is
earlier than the time it is actually made (even if such election would otherwise
comply with the terms of this Agreement), the Bank will have the right to
disregard such election and to have the Bank pay the fee to the affected
Director without regard to the Director’s deferral election.

 

3.5           Special Transition Rule for Certain Directors. This Agreement is
also intended as the successor to prior agreements. The opening deferral account
balance of the Director shall be equal to the Director’s account balance under
the prior agreement as of the date immediately preceding January 1, 2009.
Accordingly, the Director’s first deferral election under this Agreement, if
any, shall be for the calendar year ending December 31, 2009.

 

4.            CREDITS TO DEFERRED COMPENSATION ACCOUNT

 

The Bank shall establish a bookkeeping account for the Director (hereinafter
called the “Directors Deferred Compensation Account”) which shall be credited on
the dates such fees, as defined in Section 2, would otherwise have been paid
with the percentage or dollar amount that the Director has notified the Bank in
writing, pursuant to Section 3, that she elected to have deferred.

 

5.            INTEREST ON THE DEFERRED COMPENSATION ACCOUNT

 

The Directors Deferred Compensation Account shall be credited with an amount
that is in addition to the fees credited under Section 4. Such amount shall be
determined by multiplying the balance of the Directors Deferred Compensation
Account by a rate of interest equal to 2% over LIBOR set at the December board
meeting each year. Such rate shall be adjusted annually. Such amount shall be
credited on December 31 of each year.

 

6.            NATURE OF THE DEFERRED COMPENSATION ACCOUNT

 

The Directors Deferred Compensation Account shall be utilized solely as a device
for the measurement and determination of the amount of deferred compensation to
be paid to the Director at the times hereinafter specified and the Bank shall
not segregate any of its assets in order to satisfy any obligations under these
Agreements. The Directors Deferred Compensation Account shall not constitute or
be treated as a trust fund of any kind. On the contrary, it is understood that
all amounts credited to the Directors Deferred Compensation Account shall be for
the sole purpose of bookkeeping and remain the sole property of the Bank, and
that the Director shall have no ownership rights of any nature with respect
thereto. The Director’s rights are limited to the rights to receive payments and
hereinafter provided and the Director’s position with respect thereto is that of
a general unsecured creditor of the Bank.

 

7.            PAYMENT OF DIRECTOR’S DEFERRED COMPENSATION

 

The amounts in the Directors Deferred Compensation Account shall be paid in
equal monthly installments for one hundred and twenty (120) months. The amount
payable would be the balance of the Director’s Deferred Compensation Account as
defined in Section 4, including all interest credit pursuant to Section 5.

 

2

 

 

8.            PAYMENT OF MONTHLY INSTALLMENTS

 

Installment payments of deferred amounts shall commence on the first day of the
calendar month following the end of the Director’s Separation from Service. For
purposes of this Agreement, Separation from Service means the effective date of
the Director’s “Separation from Service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended.

 

9.            DEATH OF DIRECTOR PRIOR TO TERMINATION OF SERVICE OR COMMENCEMENT
OF PAYMENTS

 

In the event of the death of the Director prior to termination of service or
commencement of payment, payments shall commence under this Section within
thirty (30) days after the Director’s death and shall be made to a beneficiary
or beneficiaries designated by the Director in writing and delivered to the
Bank’s president. The Director shall have the right to change his designate
beneficiary from time to time. In the event no designation is made, the
Director’s account balance shall be paid in a lump sum, to his estate. The Bank
shall annually calculate the amount payable pursuant to this Section and advise
the Director no later than June 30 the amount that would be payable to the
beneficiary in the event of his/her death.

 

10.         DIRECTOR’S DEATH

 

In the event of the death of the Director after commencement of payments, but
prior to his receiving all payments due him under this Agreement, the remaining
payments shall be paid to a beneficiary or beneficiaries designated by him in
writing and delivered to the Bank’s president. The Director shall have the right
to change his/her designated beneficiary from time to time. In the event no
designation is made, the Director’s account balances shall be paid, in a lump
sum, to his estate. The lump sum payment under this Section shall be made within
thirty (30) days after the Director’s death.

 

11.         FUNDING

 

The Bank’s obligation under this Agreement shall be an unfunded and unsecured
promise to pay. The Bank shall not be obligated under any circumstances to fund
its obligation; the Bank may, however, at its sole and exclusive option, elect
to fund this Agreement in whole or in part.

 

Should the Bank elect to fund this Agreement informally, in whole or in part,
the manner of such informal funding, and the continuance or discontinuance of
such informal funding shall be the sole and exclusive decision for the Bank.

 

Should the Bank determine to informally fund this Agreement, in whole or in
part, through the medium of life insurance of annuities, or both, the Bank shall
be the owner and beneficiary of the policy. The Bank reserves the absolute right
to terminate such life insurance or annuities, as well as any other funding at
any time, either in whole or in part.

 

Any such life insurance or annuity policy purchased by the Bank shall not in any
way be considered to be security for the performance of the obligations for this
Agreement. It shall be, and remain, a general, unpledged, unrestricted asset of
the Bank and the Director shall have no interest in such policy whatsoever.

 

3

 

 

12.         MEDICAL EXAMINATION

 

The Director hereby agrees to submit to medical examination, if required by the
Board, supply such information, and execute such documents as may be required by
the insurance company or companies to whom the Bank may have applied for such
insurance.

 

13.         EFFECT ON OTHER BANK BENEFIT PLANS

 

Nothing contained in this agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group bonus or their supplemental compensation or fringe benefit plans
constituting a part of the Bank’s existing or future compensation structure.

 

14.         ASSIGNMENT OR PLEDGE

 

The Directors Deferred Compensation Account and any payment payable at any time
to this Agreement shall not be assignable or subject to pledge or hypothecation
nor shall said payments be subject to seizure for the payment of any debts,
judgments, alimony, or separate maintenance, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise except to the extent as
provided by law.

 

15.         CONTINUATION AS DIRECTOR

 

Neither this Agreement nor the payments of any benefits thereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Bank.

 

16.         NAMED FIDUCIARY

 

The Named Fiduciary for this Agreement for purposes of claim procedures under
this Agreement is the President of the Bank. The business address and telephone
number of the Named Fiduciary under this Agreement is as follows:

 

Community Bank-Wheaton/Glen Ellyn

357 Roosevelt Road

Glen Ellyn, IL 60137

630-545-0900

 

17.         Section 409A of the Code

 

17.1           Prohibited Acceleration/Distribution Timing. This Section shall
take precedence over any other provision of this Agreement to the contrary. No
provision of this Agreement shall be followed if following the provision would
result in the acceleration of the time or schedule of any payment from the
Agreement (i) as would require income tax to the Director prior to the date on
which the amount is distributable to or on behalf of the Director under Section
7 or (ii) which would result in penalties to the Director under Section 409A of
the Code. In addition, if the timing of any distribution election would result
in any tax or other penalty (other than ordinarily payable Federal, state or
local income or payroll taxes), which tax or penalty can be avoided by payment
of the distribution at a later time, then the distribution shall be made (or
commence, as the case may be) on (or as soon as practicable after) the first
date on which such distributions can be made (or commence) without such tax or
penalty.

 

4

 

 

17.2           Aggregation of Employers. To the extent required under Section
409A of the Code, if the Bank is a member of a controlled group of corporations
or a group of trades or business under common control (as described in Section
414(b) or (c) of the Code), all members of the group shall be treated as a
single employer for purposes of whether there has occurred a Separation from
Service and for any other purposes under this Agreement as Section 409A of the
Code shall require.

 

17.3           Compliance with Section 409A of the Code. Despite any contrary
provision of this Agreement, if, when the Director’s service terminates, the
Director is a “specified employee,” as defined in Section 409A of the Code, and
if any payments under this Agreement will result in additional tax or interest
to the Director because of Section 409A of the Code, the Director shall not be
entitled to the such payments until the earliest of (i) the date that is at
least six months after termination of the Director’s employment for reasons
other than the Director’s death, (ii) the date of the Director’s death, or (iii)
any earlier date that does not result in additional tax or interest to the
Director under Section 409A of the Code. If any provision of this Agreement
would subject the Director to additional tax or interest under Section 409A of
the Code, the Bank shall reform the provision. However, the Bank shall maintain
to the maximum extent practicable the original intent of the applicable
provision without subjecting the Director to additional tax or interest.

 

5

 

 

SIGNATURES

 

IN WITNESS WHEREOF, Community Bank-Wheaton/Glen Ellyn has caused this Agreement
to be executed and its seal to be affixed hereunto by their duly authorized
officer, and the Director has signed this Agreement, on [date].

 

ATTEST:   COMMUNITY BANK-WHEATON/GLEN ELLYN               By:       For the
Entire Board of Directors  

 

[SEAL]               WITNESS:   DIRECTOR          

 

6

 

 

DEFERRED COMPENSATION ELECTION

 

In reference to Community Bank-Wheaton/Glen Ellyn’s Director’s Deferred
Compensation Agreement signed this ___ day of ___________, 200__, I hereby elect
to defer ________% of all fees paid to me as a Director beginning
_______________________, ______.

 

PAYOUT ELECTION

 

The amount in my Director’s Deferred Compensation Account shall, upon
retirement, be paid to me as follows:

 

(PLEASE SELECT ONE METHOD)

 

_______ a. In quarterly payments over forty (40) quarters.

 

_______ b. In a lump sum sixty (60) days after termination of service as a
director.

 

_______ c. In monthly payments over sixty (60) months.

 

PRIMARY BENEFICIARIES

 

Name    %   Relationship                                                        
   

 

SECONDARY BENEFICIARIES: If my primary beneficiaries pre-decease me, the
proceeds of this account should be disbursed as follows:

 

Name    %   Relationship                                                        
   

 

Signed this _______day of __________________, 200__.

 

  Director

 

ACCEPTED:

COMMUNITY BANK-WHEATON/GLEN ELLYN

 

        President & CEO   Date  

 

 

 

